Citation Nr: 1548145	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  12-00 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to October 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from August 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The matter is now handled by the RO in Muskogee, Oklahoma.   

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In October 2014, the Board remanded these claims for additional development.  In June 2015, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA).  See 38 C.F.R. § 20.901 (2015).  An opinion was received in June 2015.  That development having been completed, the claims are now ready for appellate review.

As noted in the October 2014 Remand, the Board acknowledges that the RO listed the issues as claims to reopen based upon the submission of new and material evidence, concluding that the initial denial of the service-connection claims in August 2008 became final.  After reviewing the record, however, the Board determined that the evidence the Veteran submitted in May 2009 - which included a letter from his brother - constituted new and material evidence under 38 C.F.R. § 3.156(b) with regard to the Veteran's denied claims of entitlement to service connection for bilateral hearing loss and tinnitus, thereby rendering the August 2008 rating decision non-final as to these issues.  See Young v. Shinseki, 22 Vet. App. 461 (2009); Buie v. Shinseki, 24 Vet. App. 242 (2010) (when assessing the finality of a rating decision, it is not enough to determine that submissions within one year of a rating decision are not notice of disagreements; the Board is also required to consider the applicability of § 3.156(b)).  Therefore, the Veteran's claims for hearing loss and tinnitus have been recharacterized above as meritorious claims for service connection rather than as claims to reopen.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The Veteran's tinnitus began during active service and is causally or etiologically due to acoustic trauma during service.

2.  The Veteran entered into service with right ear hearing loss, which was aggravated during service.

3.  Resolving all reasonable doubt in favor of the Veteran, the left ear hearing loss incurred in service from acoustic trauma was a chronic condition that persisted in the years following his active duty.


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is established.  38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  Service connection for right ear hearing loss is established.  38 U.S.C.A. §§ 1110, 1131, 1153, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2015).

3.  Service connection for left ear hearing loss is established.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Service Connection Claims

The Veteran seeks entitlement to service connection for tinnitus and bilateral hearing loss.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

A.  Tinnitus

The Veteran seeks entitlement to service connection for tinnitus.  He asserts he was exposed to acoustic trauma during service and that he now suffers from tinnitus.

As an initial matter, the Veteran was diagnosed with bilateral tinnitus during a June 2008 VA audiological examination and June 2011 private examination.  The Board therefore finds that the evidence demonstrates a present disability, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, exposure to acoustic trauma during service is conceded as personnel records indicate the Veteran engaged in combat with the enemy.  See Award of Bronze Star Medal and DD-214.

Post-service records were reviewed.  It is important to note that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In this case, there is no dispute that the Veteran is competent to report symptoms of ringing in the ears that he experiences because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  During the June 2008 VA examination, the Veteran reported experiencing constant tinnitus during service, and that he currently experiences tinnitus approximately once a month.  See June 2008 VA examination.  

Additionally, the Board notes that the June 2011 private physician opined that it is more likely than not that the Veteran's tinnitus is related to his duties during military service.  The physician explained that the Veteran was exposed to combat noises during service that cause acoustic trauma and tinnitus is the most common symptom of acoustic trauma.

Finally, the Board notes that in June 2015, a VHA specialist opined that it is at least as likely as not that the Veteran's current tinnitus is in part due to noise exposure during military service.

Given the competent and credible statements of record asserting tinnitus since service, and multiple positive medical opinions, the Board finds that the evidence supports the establishment of service connection for tinnitus.  As such, the Veteran's service-connection claim for tinnitus is granted.

B.  Bilateral Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss.  

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 

If a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for aggravation of that disability.  In that case, § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b). 

Evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

Importantly, the Veteran's service treatment records are significant for findings of hearing loss in the right ear.  Specifically, the Veteran's December 1967 enlistment examination shows that he had a 50-decibel auditory threshold in the right ear at 4000 Hz.  The Board notes that this level constitutes impaired hearing in the right ear for VA purposes.  See Hensley, 5 Vet. App. at 157.

Here, the Veteran's enlistment examination indicates the Veteran entered service with some amount of hearing loss in his right ear.  Thus, the presumption of soundness does not apply to his right ear, and as noted above, the Veteran may only bring a claim of aggravation of the disorder.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  At entrance, the Veteran's left ear did not exhibit any hearing thresholds over 20 decibels, and was "normal" according to Hensley.  As such, the presumption of soundness applies to the left ear.  Therefore, the Board has separated the issue of bilateral hearing loss into right ear and left ear hearing loss.

Right Ear Hearing Loss

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306.

Due regard will be given the places, types, and circumstances of service and particular consideration will be accorded combat duty and other hardships of service.  The development of symptomatic manifestations of a preexisting disease or injury during or proximately following action with the enemy or following a status as a prisoner of war will establish aggravation of a disability.  See 38 C.F.R. § 3.306(b)(2). 

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

The U.S. Court of Appeals for the Federal Circuit further clarified that the section 1154(b) presumption can be used not just to show the incurrence of an event or injury, but to show that a veteran incurred a permanent disability in service.  Reeves v. Shinseki, 682 F.3d 988, 999-1000 (Fed. Cir. 2012).  In such cases, it may be far easier for a veteran to establish that there was a nexus between military service and the severe disability with which he or she was afflicted after leaving the military.  Id.  Instead of attempting to establish that the injury suffered while in the military led to a disability following his service, a veteran "would only have had to show that the [] disability he incurred in service was a chronic condition that persisted in the years following his active duty."  Id.   Notwithstanding, the Federal Circuit explained that "[e]ven when the section 1154(b) combat presumption applies, a 'veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty.'"  Id. at n. 9.  Thus, the reduced evidentiary burden only applies to the question of service incurrence, and not to the remaining service-connection elements of current disability and nexus.

As noted previously, the Board finds that the December 1967 entrance examination demonstrates that right ear hearing loss was noted upon entrance into service.  Therefore, the Veteran is not presumed to have entered this period of active duty service in sound condition and his right ear hearing loss claim is one of service aggravation.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Veteran was afforded a VA examination in June 2008.  On the authorized audiological examination in June 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
60
70
75

Speech audiometry revealed speech recognition ability of 76 percent in the right ear.  Based on these results, the Veteran has a current right ear hearing loss disability as defined in 38 C.F.R. § 3.385.

The Board must next determine whether there was an increase in disability during such service, such that a presumption of aggravation is raised.

The Veteran was awarded the Bronze Star Medal with "V" device for combat action and it has been determined that he engaged in combat with the enemy.  As indicated, the development of symptomatic manifestations of a pre-existing disease during or proximately following action with the enemy will establish aggravation of a disability.

The Veteran and his brother have both asserted that the Veteran experienced hearing loss during service.  In May 2009, a letter from the Veteran's brother was submitted.  The brother attested to visiting the Veteran in the field hospital during service following a rocket explosion, during which time the Veteran could only communicate by notepad because he had lost his hearing.  The brother also asserted that he witnessed the medics saying that the Veteran received bad nerve damage from the explosion and he will always have a hearing problem.

Loss of hearing acuity is capable of lay observation.  The Veteran's statements averring to experiencing hearing problems in service constitute competent evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Moreover, as the Board finds the Veteran's statements credible and consistent with the conditions of combat service, in addition to the presumption of having sustained acoustic trauma in service, the Veteran is also entitled to the presumption of having incurred hearing loss in service under Reeves.  

Based on this evidence, the Board finds that the Veteran developed symptomatic manifestations of right ear hearing loss proximately following action with the enemy.  Accordingly, a rebuttable presumption of aggravation of a pre-existing right ear hearing loss disorder has been established.  See 38 C.F.R. § 3.306(b)(2).

As a rebuttable presumption of aggravation has been established, VA has the burden to rebut by clear and unmistakable proof that there has been no increase in the severity of the pre-existing condition, thereby establishing lack of a statutory requirement, or that any increase was the result of natural progression.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994) ("The Veteran has the opportunity to establish a rebuttable presumption of aggravation by providing the kind of evidence one engaged in combat . . . is most likely to have available, lay testimony or other informal evidence of symptomatic manifestations, whether temporary or otherwise, of incurrence or aggravation.  Once this showing has been made, the government has the burden to rebut by clear and convincing proof that there has been no increase in the severity of the preexisting condition, thereby establishing lack of a statutory requirement, or that any increase was the result of natural progression.").

In this case, the presumption of aggravation has not been rebutted by clear and unmistakable evidence. 

The record contains several medical opinions, all of which are insufficient to rebut the presumption of aggravation.  The June 2011 private opinion does not discuss the Veteran's pre-existing right ear hearing loss.  In June 2008, the VA examiner noted the Veteran's pre-existing right ear hearing loss; however, the Board finds this opinion to be conflicting.  The examiner stated that the Veteran's current right ear hearing loss was indicative of noise exposure, but then went on to explain that noise exposure had little to no effect on his hearing loss.  A VA opinion provided in November 2014 does not discuss aggravation.  In a VHA opinion, provided in June 2015, the specialist opined that it is less likely that the Veteran's current hearing loss in the right ear was aggravated by noise exposure during service.  The Board finds that the provided opinion of "less likely" does not meet the evidentiary standard of clear and unmistakable evidence to rebut the presumption of aggravation.

Given that the government has not met its burden to rebut the presumption of aggravation in this case by clear and unmistakable evidence, service connection for pre-existing right ear hearing loss is warranted based on service aggravation. 

Left Ear Hearing Loss

The Veteran's service records were reviewed.  His entrance examination from December 1967 did not indicate any left ear hearing abnormalities.  The Veteran's discharge examination from October 1969 noted a 35-decibel auditory threshold in the left ear at 4000 Hz.  The Board notes that this level constitutes impaired hearing in the left ear but not for VA purposes.  See Hensley, 5 Vet. App. at 157.

Post service, the Veteran was afforded a VA examination in June 2008.  On the audiological evaluation in June 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
35
55
65
65

Speech audiometry revealed speech recognition ability of 82 percent in the left ear.  Based on these results, the Veteran has a current left ear hearing loss disability as defined in 38 C.F.R. § 3.385, and therefore, the current disability requirement for service connection is satisfied.  However, the question remains whether a medical nexus exists between the current hearing loss and the Veteran's claimed in-service noise exposure.

Service connection for left ear hearing loss is warranted on a direct basis because the evidence is, at least, in relative equipoise.  While several VA examiners have opined that the Veteran's left ear hearing loss is not due to service, the Board notes that the Veteran submitted a positive private medical opinion, dated June 2011.  After examination, which included a history of the Veteran's military noise exposure, the physician opined that it is more likely than not that the Veteran's current hearing loss is due to his exposure to acoustic trauma during service.  The physician explained that the Veteran's duties during service exposed him to combat noises that can cause acoustic trauma, which is a common cause of sensorineural hearing loss.  Thus, there is medical opinion evidence that the hearing loss the Veteran incurred in service from acoustic trauma was a chronic condition that persisted in the years following his active duty.  Reeves v. Shinseki, 682 F.3d 988, 999-1000 (Fed. Cir. 2012).

It is the function of the Board to resolve all doubt in favor of the Veteran.  Here, when the Veteran's statements, service personnel records, in-service combat, post-service treatment records and the positive medical opinion are considered, the Board finds that the evidence is at least in equipoise, and concludes that service connection for left ear hearing loss is granted.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for left ear hearing loss is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


